
	
		I
		111th CONGRESS
		1st Session
		H. R. 3697
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Cole introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act of June 18, 1934, to reaffirm the
		  authority of the Secretary of the Interior to take land into trust for Indian
		  tribes.
	
	
		1.Modification of
			 definition
			(a)In
			 generalSection 19 of the Act
			 of June 18, 1934 (commonly known as the Indian Reorganization
			 Act) (25 U.S.C. 479), is amended—
				(1)in the first sentence—
					(A)by striking The term and
			 inserting Effective beginning on June 18, 1934, the term;
			 and
					(B)by striking any recognized Indian
			 tribe now under Federal jurisdiction and inserting any federally
			 recognized Indian tribe; and
					(2)by striking the
			 third sentence and inserting the following: In this section, the term
			 ‘Indian tribe’ means any Indian or Alaska Native tribe, band, nation, pueblo,
			 village, or community that the Secretary of the Interior acknowledges to exist
			 as an Indian tribe..
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the Act of June 18, 1934 (commonly known as the Indian
			 Reorganization Act) (25 U.S.C. 479), on the date of enactment of that
			 Act.
			
